DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakimoto (USPN 8,390,491).
With respect to claim 2, Wakimoto discloses, in Fig. 7, a linear power supply circuit, (Fig. 7) comprising: 
an output transistor (714) provided between an input terminal (power supply at the source of 714) and an output terminal (Vo terminal), wherein the input terminal is operable to receive an input voltage (input voltage at the source of 714), and wherein the output terminal is operable to receive an output voltage (Vo); 
a driver configured to drive the output transistor (Fig. 7 lest 714, 706, 710 and 708); and
 a feedback circuit (706, 710 and 708) configured to feed, back to the driver, information (current output of 708) on an output current fed out via the output terminal (706 mirrors the same current as 714 due to the current mirror action of 704, 706 and 714.  Thus the current of 708 contains information on the output current since the output of 708 will be proportional to the output current via the current mirroring functionality), 
wherein the driver is configured to drive the output transistor based on: 
a difference between a voltage based on the output voltage and a reference voltage (output of 720 which is based on the difference between Vo and reference voltage Vref), and the information (information provided to the node between 702 and 704), 
wherein the driver includes a differential amplifier configured to output a voltage commensurate with the difference between the voltage based on the output voltage and the reference voltage (720; output of 720),  
the feedback circuit is configured to feed the information back to a first predetermined point across a first path between an output of the differential amplifier and the output terminal (node between 704 and 702), and
 the feedback circuit is configured to draw a current commensurate with the information from the first predetermined point (708 sinks/draws current from the above node).  

With respect to claim 3, the linear power supply circuit according to claim 2, wherein the driver further includes: 
a converter (722) configured to convert a voltage based on the output of the differential amplifier into a current and output the current (output of 722.  722 outputs electric signals.  Electric signals inherently have a voltage and current due to Ohm’s law); and 
a current amplifier configured to perform current amplification on an output of the converter (702 alone, or 702 with 712), and the feedback circuit is configured to feed the information back to the current amplifier (to the drain of 702).  
With respect to claim 13, the linear power supply circuit according to claim 2, wherein the feedback circuit is configured to negatively feed back to the driver the information in a form of a current (706, 710 and 708 provide a negative current feedback).  


Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisson et al. (USPN 9,134,743).
With respect to claim 2, Bisson et al. discloses, in Fig. 3 a linear power supply (Fig. 3), comprising: 
an output transistor (Mo) provided between an input terminal and an output terminal, wherein the input terminal is operable to receive an input voltage, and wherein the output terminal is operable to receive an output voltage (Vin; Vout);
 a driver configured to drive the output transistor (error amplifier EA and M3); and 
a feedback circuit (M4 with M2) configured to feed, back to the driver (emitter of M1 and gate of M3), information (current information generated by M2) on an output current fed out via the output terminal (M4 and M2 generate a current that is dependent upon IBOOST which proportional to the output current and thus the current output of M2 is proportional to the output current via the current mirroring action of M4 and M2) 
wherein the driver is configured to drive the output transistor based on: 
a difference between a voltage based on the output voltage (VFB) and a reference voltage (VREF), and the information (information provided to the emitter of M1 and gate of M3), wherein the driver includes a differential amplifier configured to output a voltage commensurate with the difference between the voltage based on the output voltage and the reference voltage (G of error amplifier EA), 
 the feedback circuit is configured to feed the information back to a first predetermined point across a first path between an output of the differential amplifier and the output terminal (emitter node of M1), and 
the feedback circuit is configured to draw a current commensurate with the information from the first predetermined point (M2 draws/sinks current commensurate with the information from the emitter of M1).  
With respect to claim 3, the linear power supply circuit according to claim 2, wherein the driver further includes:
 a converter configured to convert a voltage based on the output of the differential amplifier into a current and output the current (M1; current generated from the emitter of M1); and 
a current amplifier configured to perform current amplification on an output of the converter (M3), and the feedback circuit is configured to feed the information back to the current amplifier (M2 feeds the current information to the gate of M3).  
With respect to claim 4, the linear power supply circuit according to claim 3, wherein the feedback circuit is configured to acquire the information from a second predetermined point across a second path between an input of the current amplifier and the output terminal (drain of M4 connected to the path via M3), and the second predetermined point is located closer, than the first predetermined point, to the output terminal (the drain of M4 is closer to the Vout than the emitter of M1).  
With respect to claim 6, the linear power supply circuit according to claim 4, further comprising a phase compensation circuit configured to perform phase compensation (Cf), wherein the phase compensation circuit is located elsewhere than between the first and second predetermined points (directly connected to the gate of M4 which is separated from the first point via M2 and separated from the second point via R1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gafford et al. (USPN 8,660,739) in view of Wakimoto (USPN 8,390,491).
With respect to claim 14, Gafford discloses, a vehicle (the vehicle receiving power from at least one LDO regulator, see Col. 1 lines 65-67) comprising the linear power supply circuit (generic LDO regulators which is at least one linear power supply circuit).
	Gafford fails to disclose the specifics of the LDO regulators.  Thus, Gafford fails to disclose the linear regulator as recited in claim 1. Nevertheless, Wakimoto discloses an LDO which is a linear regulator that includes the circuit as recited in claim 1 (see above rejection of claim 1 under Wakimoto.).  The LDO of Wakimoto is an efficient LDO having low output voltage ripple.
	It would have been obvious to use the LDO of Wakimoto to provide the generic LDO operations of Gafford for the purpose of having specific efficient LDOs having an low output voltage ripple.
Allowable Subject Matter
Claims 5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4 and 6 have been considered but are moot because the new ground of rejection (with respect to by Bisson et al.) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 3/21/22, with respect to Wakimoto, have been fully considered but they are not persuasive. 
Applicant provides no arguments with respect to Wakimoto in the remarks. Thus, the arguments cannot be found persuasive.
 Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849